QUESTION:
Does a deputy sheriff on duty pursuant to an agreement in which a municipality enters into a contract for police protection with the sheriff of the county where the municipality is located, have the authority to make arrests for violations of municipal ordinances within said municipality?
SUMMARY:
A deputy sheriff has the authority to make arrests for violations of municipal ordinances pursuant to s. 901.15, F.S.
The answer to your question is in the affirmative.
An "arrest" is the apprehension or taking into custody of an alleged offender, in order that he may be brought into the proper court to answer for a crime. Melton v. State, 75 So.2d 291 (Fla. 1954).
According to the laws of Florida, a police officer may effect an arrest pursuant to the issuance of an arrest warrant or under certain prescribed conditions pursuant to s. 901.15, F.S., without a warrant.
Section 901.15, F.S., reads as follows:
"A peace officer may arrest a person without a warrant when: (1) The person has committed a felony or misdemeanor or violated a municipal ordinance in the presence of the officer. Arrest for the commission of a misdemeanor or violation of a municipal ordinance shall be made immediately or in fresh pursuit. (2) A felony has been committed and he reasonably believes that the person committed it. (3) He reasonably believes that a felony has been or is being committed and reasonably believes that the person to be arrested has committed or is committing it. (4) A warrant for the arrest has been issued and is held by another peace officer for execution. (5) A violation of chapter 316 has been committed in the presence of the officer. Such arrest may be made immediately or on fresh pursuit." (Emphasis supplied.)
Clearly, under s. 901.15(1), F.S., a deputy sheriff has the authority to make arrests for violations of a municipal ordinance whether the sheriff's office has specifically contracted to work with a municipality or not. Therefore, contractual arrangements between a county and a municipality in no way affect the arrest powers of a deputy sheriff when he is effecting an arrest under s.901.15, F.S.